Title: To Benjamin Franklin from Simon-Pierre Fournier le Jeune, 12 September 1778
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur,
Paris le 12 7bre 1778
Je reçois à l’instant vos ordres pour la fonte de Petit Romain, d’ont vous me parlates dans le terns; j’y répond aussitot, afin de ne mettre aucunne lenteur à les exécuter lors-ce que vous auréz daigné m’éclairer sur les objets essentiels que j’ignore.
1° Quel est l’oeil que vous auréz choisi? Je vous prie de me le désigner par son numéro, au livre des Epreuves, que j’ai eu l’honneur de vous présenter, 2° la quantité qu’il faudra d’italiques, 3° ce que signifie les lettres n, et m, figuré a l’article des cadrats, ainsi que les suivantes m’s. Quand aux espaces, j’entends qu’il en faut de quatre sortes dont la plus grosse du nombre de 15000, et les autres par gradation de plus mince, en plus mince.
4° S’il y a une hauteur particulliere pour ce caracterre, ou si il le faut simplement a la hauteur de Paris? Dans le cas contraire, vous auriez la bonté de m’envoyer des modelles.
Je vous suplie, Monsieur, de m’eclercir toutes ces choses et soyez persuadé du zêle, et de l’activité que je mettrai a vous servir. J’ai l’honneur d’être avec toute l’estime possible Monsieur Votre très humble et obeissant serviteur
Fournier LE JEUNE
Ma femme, Monsieur, qui a conçu pour vous tout le respect possible à l’honneur de vous le présenter.
